TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00630-CV




Melissa Nichole Perez, as next friend on behalf of J. E. P., a minor child, Appellant

v.

Melissa H. Miskell D.O., and McKenna Memorial Hospital, Appellees




FROM THE DISTRICT COURT OF 433RD COUNTY, COMAL JUDICIAL DISTRICT
NO. C2008-1238D, HONORABLE RONALD G. CARR, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant has filed a motion to dismiss this appeal.  We grant the motion and dismiss
this appeal.  See Tex. R. App. P. 42.1(a)(1).
 
                                                                                                                                                            
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant’s Motion
Filed:   November 5, 2010